DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 10/02/2020. In virtue of this amendments:
Claim 1 is currently amended; and thus, 
Claims 1-25 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/807,631 filed on 02/19/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021, 10/02/2020 and 02/19/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0089516A1 hereinafter “Govindasamy” in view of US2017/0111567A2 hereinafter “Pila”.
Regarding claim 24, Govindasamy discloses a device for detecting a glare condition (¶32L1-4: a glare mitigation system), the device comprising: 
a photo sensing circuit (¶33L3: ambient light sensor; ¶37L6-7: ambient light sensor consists of a photodiode) configured to generate an illuminance signal (¶37L9: ambient light intensity value) that indicates a present illuminance value of light shining on the photo sensing circuit (¶37L1-3:the ambient light sensor determines the ambient light condition of the environment); 
a visible light sensing circuit (¶33L2: image capturing device) configured to record images (¶35L1-15: plurality of image captured by the image capturing device); and 
a control circuit (¶33L4: a control unit) configured to: 
receive the illuminance signal from the photo sensing circuit, determine a present illuminance value based on the illuminance signal (¶40L1-8: threshold determination unit disposed in communication with the ambient light sensor for identifying the threshold intensity value), and 
process the at least one image recorded by the visible light sensing circuit to determine if the glare condition is detected. (¶42L1-12: image processing module identifies the intensity of light and compares the identified intensity value with the threshold intensity. The glare is verified to be present if the intensity of light is higher than the threshold)  

enable the visible light sensing circuit to record at least one image when a change in illuminance exceeds a threshold
Pila discloses an image capturing device wherein 
enable the visible light sensing circuit to record at least one image when a change in illuminance exceeds a threshold (¶31L1-10: a picture is taken if the change in the ambient light measurement is between the two threshold) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the glare mitigation system disclose by Govindasamy to capture the plurality of image by the trigger system disclosed by Pila. 
One of ordinary skill in the art would’ve been motivated because this allows the user to take a picture without the need to touch the device. (¶10L1-18) 
Regarding claim 25, Govindasamy in view of Pila discloses in Pila the device of claim 24, wherein 
the control circuit is configured to calculate a difference between the present illuminance and a previous illuminance to determine the changes in illuminance. (¶27L1-15: the change may be a difference in the ambient light measurement and may be calculated as M2 – M1)
 Allowable Subject Matter
Claims 1-23 are allowed. 
The following is an examiner’s statement of reasons for allowance, this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, specifically: 
adjust the image processing rate for detecting glare conditions based on the present illuminance value determined from the illuminance signal. 
Govindasamy discloses determine glare condition based on analysis of ambient light and captured image, however, is silent regarding adjusting the image processing rate, which is defined by the applicant as “frequency the visible light sensing circuit record and/or processes images” (specification ¶9) 
Regarding claims 2-9, the claims are allowed solely based upon dependency of allowed independent claim 1, and may not be allowable when presented independently. 
Regarding claim 10, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, specifically: 
determine an exposure time for detecting the glare condition based on the present illumiation value. . 
Govindasamy discloses determine glare condition based on analysis of ambient light and captured image, however, is silent regarding “an exposure time” used by the camera to record an image. 
Regarding claims 11-23, the claims are allowed solely based upon dependency of allowed independent claim 10, and may not be allowable when presented independently. 
Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	March 23, 2022